Citation Nr: 1226502	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-35 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied claims for service connection for bilateral hearing loss and tinnitus.

In another decision since issued in June 2009, however, during the pendency of this appeal, the RO granted the claim for service connection for bilateral hearing loss and assigned an initial 20 percent rating for this disability retroactively effective from December 27, 2008.  In a statement received in July 2009, in response, the Veteran disagreed that effective date.  However in a subsequent December 2009 decision, the RO granted an earlier effective date of August 9, 2007.  And since the Veteran did not, in response, appeal either the 20 percent rating assigned for his bilateral hearing loss or this even earlier effective date, his hearing loss claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

As for his remaining claim for service connection for tinnitus, there is an outstanding hearing request concerning this claim, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

In his October 2008 substantive appeal, on VA Form 9, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, i.e., a travel Board hearing.  On May 14, 2010, the RO notified him that his hearing before the Board had been scheduled for June 17, 2010.  But in a letter the RO received on June 9, 2010, he requested postponement of the hearing until September of that year, at the earliest, due to health issues.  However, the RO notified him on July 2, 2010 that his hearing instead had been rescheduled for August 18, 2010.  On July 15, 2010, he therefore again requested that his hearing be rescheduled for later, in late September or early October 2010.  On August 24, 2010, the RO resultantly notified him that his hearing had been rescheduled for October 25, 2010.  He reportedly was a no show, so failed to report for that rescheduled hearing.

But on October 22, 2010, so 3 days before that hearing was to be held, his representative had submitted another statement in support of claim (VA Form 21-4138) indicating the Veteran again needed to have his hearing rescheduled, this time for no earlier than April 2011 since he would be hospitalized for surgery on his back and gallbladder.  He therefore not only provided advance notice that he would be unable to appear at that rescheduled October 2010 hearing, but also good cause as to why he would be unable to.  His hearing therefore needs to be again rescheduled before deciding his appeal for service connection for tinnitus.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704.

Accordingly, this claim is REMANDED for the following action:

At his election, reschedule the Veteran for either a travel Board or videoconference hearing.  Notify him of the date, time and location of this rescheduled hearing.  Put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


